Citation Nr: 1331224	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  11-29 440	)	DATE
	)
 )

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from May 1997 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Wichita, Kansas certified the appeal to the Board.  

On his November 2011 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a Board hearing via live videoconference.  On the day of the scheduled hearing, the Veteran withdrew his appeal with respect to all issues.


FINDING OF FACT

On September 24, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for right knee, left knee, right hand and left hand disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the issues of entitlement to service connection for right knee, left knee, right hand and left hand disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

On September 24, 2013, the day of his scheduled Board hearing, the Veteran submitted a statement documenting his desire to withdraw his appeal as to the issues of entitlement to service connection for right knee, left knee, right hand and left hand disabilities.  See 38 C.F.R. § 20.204(b)(1).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues, and the Board does not have jurisdiction to review the appeal.  38 C.F.R. §§ 20.202, 20.204(c).  


ORDER

The appeal of the issues of entitlement to service connection for right knee, left knee, right hand and left hand disabilities is dismissed.



		
Sonnet Gorham
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


